Case 1:19-cr-O0606-SHS Document 133 Filed 09/03/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

y 19-CR-606 (SHS)

DELOWAR MOHAMMED HOSSAIN,
Defendant.

ORDER

 

 

SIDNEY H. STEIN, U.S, District Judge.

The government has filed an in camera sealed motion for certain protective measures to
be implemented in the trial of this action pursuant to section 6 of the Classified Information
Procedures Act (“CIPA”). 18 U.S.C. app. 3 § 6. (ECF No. 81.) CIPA section 6 provides that
“the United States may request the court to conduct a hearing to make all determinations
concerning the use, relevance, or admissibility of classified information that would
otherwise be made during the trial or pretrial proceeding.” 18 U.S.C. app. § 6(a).

The Court intends to schedule a CIPA section 6 hearing to discuss the issues raised in
the government's motion. CIPA section 6, however, provides that “the United States shall
provide the defendant with notice of the classified information that is at issue ... whenever
that information previously has been made available to the defendant by the United
States.” 18 U.S.C. app. § 6(b). When the government “has not previously made the
information available to the defendant,” the government may describe the classified
information “by generic category, in such form as the court may approve, rather than by
identification of the specific information of concern to the United States.” 18 U.S.C. app.

§ 6(b).
The government is hereby directed to inform the Court, in writing, how it has complied

with CIPA section 6’s notice requirement. That letter is due on or before Tuesday,
September 7, 2021.

Dated: New York, New York
September 2, 2021

50 ORDERED:

     

wee

Sidney’H. Stein, U.S.D].

 

 
